Title: To Benjamin Franklin from William Lee Perkins, 24 December 1783
From: Perkins, William Lee
To: Franklin, Benjamin


          
            Sir
            Kingston upon Thames Decr. 24th. 1783.
          
          I have lately received from America a Diploma, constituting my late honoured and dear Father Dr. John Perkins a corresponding member of the Royal Society of Medicine at Paris,

which arrived there after his decease and which was transmitted to me.
          Recalling to mind the favors and civilities You was pleased formerly to honour me with, resting on the friendship formerly subsisting between You and my Father, and above all relying on that benevolence, which makes so essential a part of Your distinguished Character, I have presumed to commit to Your Patronage the inclosed account of the Influenza as I observed it here in England, and to request the favour of your aid of my wishes to lay it before the Royal Society of Medicine at Paris. I have left it unseal’d that it might be subject to Your inspection, previous to its being offered to the Society, in case of Your Approbation.
          In this essay to comply with the intentions of the Society, I feel the highest satisfaction in having performed the part of filial duty, by endeavouring to discharge for a parent a part of those obligations, which had he lived to receive the honor done him by the Society, he would most certainly have held himself bound to fulfill.
          If the Society should so far approve it as to honor it with a place amongst its publications, and think fit to transfer to me the honor intended for my father, I should receive it as an obligation urging me to activity and zeal in future, in my endeavours to contribute to their salutary and benevolent intentions.
          I have only, Sir, to add my most ardent wishes, that to the honors attendant on Your Name throughout the World, there may be continually added all that personal comfort and happiness, which can render life a real blessing.
          
          I have the Honour to be Sir, with the most respectful Esteem, Your Excellency’s most obedient & most devoted humble Servant
          
            Wm. Lee Perkins
            His Excellency B. Franklin Esqr.
          
        